Citation Nr: 0908970	
Decision Date: 03/11/09    Archive Date: 03/17/09

DOCKET NO.  02-03 374	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU rating).

3.  Entitlement to special monthly compensation based on the 
need for regular aid and attendance or by reason of being 
housebound.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The Veteran had recognized guerrilla service from July 1942 
to July 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from regional office (RO) rating decisions 
of September 2000 and June 2001.  In a decision dated in 
February 2003, the Board denied the appeal.  The Veteran then 
appealed to the U.S. Court of Appeals for Veterans Claims 
(Court), which, in an order dated in July 2004, vacated the 
February 2003 Board decision and remanded the matter for 
readjudication.  VA appealed the decision to the U.S. Court 
of Appeals for the Federal Circuit (Federal Circuit), where 
the case was stayed pending the Federal Circuit's resolution 
of other cases with legally related issues dispositive to 
this case.  In March 2008, the Federal Circuit lifted the 
stay and summarily affirmed the Court decision, and remanded 
the case.  In April 2008, the Federal Circuit issued mandate.  
However, in May 2008, the Court was informed that the Veteran 
had died in January 2008.  Accordingly, the Court dismissed 
the appeal in October 2008.  Since the February 2003 Board 
decision remains vacated, however, the case was returned to 
the Board.

In the August 2008 letter, the appellant's daughter referred 
to a claim for accrued benefits.  This matter is referred to 
the RO for action deemed appropriate.


FINDINGS OF FACT

1.	The Veteran in this case had recognized guerrilla 
service from July 1942 to July 1945.

2.	In a letter dated in August 2008, the Board was notified 
by the Veteran's daughter that the Veteran died in January 
2008.  




CONCLUSION OF LAW

Due to the death of the appellant, the Board has no 
jurisdiction to adjudicate the merits of this claim at this 
time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 
(2008); but see Veterans' Benefits Improvement Act of 2008, 
Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the appellant died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
This appeal on the merits has become moot by virtue of the 
death of the appellant and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2008).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the Veteran.  38 C.F.R. 
§ 20.1106 (2008).  


ORDER

The appeal is dismissed.



		
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


